PER CURIAM.
This is an appeal by the respondents, the mother and father of Veronica Contrino, a minor, from a final judgment permanently committing three-and-a-half year old Veronica to the care, custody and control of the State of Florida, Department of Rehabilitative Services, Division of Family Services for subsequent adoption.
The sole issue presented on this appeal is whether there is sufficient substantial evidence to support the trial court’s final judgment of permanent commitment to the Division of Family Services for adoption.
The child has a lengthy history, commencing at the age of four weeks, of tragic subjection to abuses by the mother in the presence of the father and with his knowledge. The record discloses that on six different occasions prior to the filing of the petition for permanent commitment, this child was committed to the Division of Family Services as a result of parental abuse and neglect.
We find, without doubt, that the record in this case contains ample competent, substantial evidence to support the court’s conclusion that it is manifestly in the best interest of the child to be permanently committed to the State of Florida for subsequent adoption to provide her with the stability, continuity and emotional support needed by a child of her tender years.
Affirmed.